The defendant, Bob Peterson, was charged in the court of common pleas of Oklahoma county with illegal possession of intoxicating liquor, was tried, convicted and sentenced to serve 30 days in the county jail, pay a fine of $50 and costs, and has appealed. *Page 49 
This as a companion case to No. A-10103, 76 Okla. Cr. 46,133 P.2d 914, this date decided. Jury was waived and these cases were consolidated for the purpose of the hearing in the court below with the understanding that the proof introduced on the motion to suppress the evidence would apply to the record in each case.
In case No. A-10103, supra, the description in the search warrant read 2330 North Bryan street and the search was made on December 21, 1940. In the instant case the search was made on January 7, 1941, and the description in the search warrant is an follows:
"A one story frame house located on the W 1/2 of Blk. 16, Dykins Hgts. Addition with Number 2218 on this house adjacent to Oklahoma City, in Oklahoma County, Oklahoma."
It appeared that after the officers had had a controversy with defendant in case No. A-10103 as to the correct description of defendant's premises, wherein they attempted to give the description as 2330 North Bryan, they went to the county clerk's office and checked the records to ascertain the correct legal description of said premises to insert in the warrant instead of the street address.
The officers testified that the W 1/2 of block 16, Dykins Heights addition, is the same as 2330 North Bryan street and that either description accurately described defendant's house. The county assessor testified that the W 1/2 of block 16, Dykins Heights addition, is the correct legal description of defendant's premises; that there were no improvements on the W 1/2 of block 16, Dykins Heights addition, other than defendant's, and there is no evidence in the record herein to dispute it.
The statement made in case No. A-10103, supra, with reference to the findings of the court on the disputed question of fact as to the correct description of the premises *Page 50 
sought to be searched, will apply, likewise, in the disposition of this case.
The judgment of the court of common pleas of Oklahoma county is affirmed.
BAREFOOT and DOYLE, JJ., concur.